DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on March 10, 2020 and January 25, 2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claims 3, 5 & 6 are objected to because of the following informality: the phrase “the running carriage”, should be changed to --at least one running carriage-- in order to be consistent with the majority of occurrences as employed in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, the phrase "- in a view onto a plane perpendicular to a longitudinal direction of the guide In Claim 2, the phrase “preferably by at least one limb of the cage” renders the claim indefinite because it is unclear whether the limitation following the term “preferably” is part of the claimed invention.  In Claim 4, the phrase "- in relation to the at least one running carriage -" renders the claim indefinite because it is unclear whether the limitations within the dashes (- -) are actually part of the claimed invention.  In Claim 5, line 5, the phrase “is arranged in a running plane separate from the running plane” is unclear and confusing as presently set forth since it is not clear which “running plane” is being addressed, i.e., the same running plane [line 4] or the running plane [line 5].  In Claim 6, lines 5-6, the phrase “are arranged in running planes separate from the running plane” is unclear and confusing as presently set forth since it is not clear which “running planes” are being addressed, i.e., one of the same running plane [line 4] or the running planes [line 5].  In Claim 7, the phrase "- in a view onto the plane perpendicular to the longitudinal direction of the guide rails -" renders the claim indefinite because it is unclear whether the limitations within the dashes (- -) are actually part of the claimed invention.  In Claim 8, the phrase "- in a view onto the plane perpendicular to the longitudinal direction of the guide rails -" renders the claim indefinite because it is unclear whether the limitations within the dashes (- -) are actually part of the claimed invention; additionally, the phrase “are arranged only partially above one another” is unclear and confusing as presently set forth and not properly understood.  In Claim 9, the phrase “the third and the fourth rolling body” does not have a proper antecedent basis.  In Claim 12, the phrase “preferably provided that the rolling bodies are passed through the limbs” renders the In Claim 13, the phrases “preferably provided that at least one of the connecting limbs includes at least one lateral supporting roller” & “preferably provided  that the at least one lateral supporting roller is passed through the connecting limb” render the claim indefinite because it is unclear whether the limitations following the term “preferably” are part of the claimed invention.  In Claim 14, the phrase “preferably provided that said limb adopts a lowest position in relation to the two other limbs” renders the claim indefinite because it is unclear whether the limitation following the term “preferably” is part of the claimed invention.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10 & 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/010139.  WO`139 teaches of a drawer pull-out guide (fig. 9), comprising a first guide rail (14) and at least one second guide rail (12) displaceably supported relative to 5one another, at least one running carriage (16) having load-transmitting rolling bodies (note figures 2-3 or figures 12-13 for instance), the at least one running carriage being displaceably arranged between the first guide rail and the at least one second guide rail (figs. 9 & 16), wherein the at least one running carriage includes at least two rolling bodies (56’s, 56a’s) rotatable about a rotational axis, the at least two rolling bodies - in a view onto a 10plane perpendicular to a longitudinal direction of the guide rails - being arranged so as to be laterally offset to one another (they are laterally spaced apart along opposite sides of the carriage), wherein each of the at least two rolling bodies has a cylindrical form (cylindrical bearings) and is rotationally supported about a horizontally extending rotational axis in a mounted position of the drawer pull-out guide (shown), wherein the rotational axes of the at least two rolling bodies are arranged in a same 15running plane (shown), and that the least two rolling bodies each have a same diameter (shown).  As to Claim 2, the at least one running carriage includes a cage (viewed as the body of the carriage) for supporting the at least two rolling bodies, wherein the at least two rolling bodies are spaced from each other in a lateral direction by a portion of the cage (shown), 20preferably by at least one limb of the cage.  As to Claim 3, the at least two rolling bodies of the running carriage are spaced from each other along a direction extending in a longitudinal direction of the guide rails (WO`139 shows multiple bearings arranged longitudinally).  As to Claim 4, each of the at least two rolling bodies - in relation to the at least one running carriage - is arranged so as to be stationary in a longitudinal direction of the running carriage (they are fixed in place and only rotate).  As to Claim 5, the running carriage includes at least three rolling bodies (multiple rolling bodies shown), each of the at least three rolling bodies being rotatably supported11 about a rotational axis, wherein at least two rotational axes of the at least three rolling bodies are arranged in a same running plane (longitudinally spaced apart bearings), and a third rotational axis of the at least three rolling bodies is arranged in a running plane separate from the running plane (such as bearings (lower 56) or (56b)).  As to Claim 6, the running carriage includes at least four rolling bodies (multiple rolling bodies shown), each of the at least four rolling bodies being rotatably supported about a rotational axis, wherein at least two rotational axes of the at least four rolling bodies are arranged in a same running plane (such as for (lower 56’s) or (56b’s)), and a third rotational axis and a fourth rotational axis of the at least four rolling bodies are arranged in running planes separate from the running 10plane (such as (upper 56’s) or (56b’s).  As to Claim 7, at least two of the at least four rolling bodies (lower 56’s or 56b’s) - in a view onto the plane perpendicular to the longitudinal direction of the guide rails - adopt a lowest position relative to a third rolling body and to a fourth rolling body, 15and the third rolling body and the fourth rolling body (upper 56’s or 56a’s) are entirely arranged above the at least two rolling bodies.  As to Claim 8, at least two of the at least four rolling bodies - in a view onto the plane perpendicular to the longitudinal direction of the 20guide rails - are arranged only partially above one another – as best understood.  As to Claim 10, at least two rolling bodies of the at least four rolling bodies belong to a first group of rolling bodies, a third rolling body of the at least four rolling bodies belongs to a second group of rolling bodies, and a fourth rolling 30body of the at least four rolling bodies belongs to a third group of rolling bodies, and each of12 the first, second and third group of rolling bodies includes a plurality of rolling bodies arranged in a same running plane (the position is taken that since multiple pairs of rolling bodies are present, many combinations of groups of bodies can be put forth to satisfy the claimed embodiment).  As to Claim 12, the at least one running 10carriage includes three limbs aligned substantially horizontally in the mounted position (viewed as 48, 50 & 51 for instance), and one of the at least four rolling bodies is supported on each of the three limbs (note figs. 3 & 13), wherein it is preferably provided that the rolling bodies are passed through the limbs.  As to Claim 13, the limbs are connected to 15one another by two connecting limbs (44, 46) aligned substantially vertically in the mounted position, wherein it is preferably provided that at least one of the connecting limbs includes at least one lateral supporting roller, wherein it is preferably provided that the at least one lateral supporting roller is passed through the connecting limb (shown).  As to Claim 14, one of the limbs (51) aligned substantially horizontally in the mounted position extends substantially over an entire width of at least one of the guide rails, wherein it is preferably provided that said limb adopts a lowest position in relation to the two other limbs.  As to Claim 15, one of the limbs (51) aligned substantially horizontally in the mounted position has a width which is substantially twice as wide as one of the two other limbs.  As to Claim 16, the at least one running 30carriage, in a cross-section, has a substantially U-shaped or a substantially C-shaped configuration (shown).  As to Claim 17, the at least one running carriage has a length, and a region in which the rolling bodies of the running carriage are arranged, only extends over a part of the length of the at least one running carriage (shown – fig. 2 as an example).  As to Claim 18, the drawer pull-out guide is used to move a drawer (drawer) relative to a furniture carcass (furniture unit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO`139.  WO`139 teaches applicant’s basic inventive claimed pull-out guide as outlined {mapped} above, including at least two of the at least four rolling bodies are arranged on a front-end region of the running carriage (shown); but does not show the the at least two rolling bodies having a diameter being less than a diameter of the third and the fourth 25rolling body.  As to this feature, the position is taken that it would have been an obvious matter of personal preference to vary the shape or size of an element depending upon the needs and/or preferences of the user, since such a modification would have involved a mere change in the size or configuration of a component.  A change of this degree is generally recognized as being within the level of ordinary skill in the art.  Furthermore, the Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.   
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WO`139 in view of Greussing [US 2014/0241651].  WO`139 teaches applicant’s basic inventive claimed pull-out guide as outlined {mapped} above, but does not show the inclusion of a third guide rail.  As to this aspect, Greussing is cited as an evidence reference for the known teaching of a drawer pull-out guide employing three rails, a drawer rail (5), a central rail (6) and a carcass rail (4) for allowing a drawer to translate linearly relative to a furniture carcass in an analogous art.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the pull-out guide of WO`139 so as to incorporate a third rail in view of Greussing’s teaching because this arrangement would enhance the versatility of WO`139’s device by allowing the drawer to be retracted further out from the furniture carcass by virtue of the extra rail as dependent upon the needs and/or preferences of the end user.  As modified, the rails can be situated such that a second rail is displaceably supported between a first guide rail and a second guide rail. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various drawer pull-out guide assemblies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
March 24, 2021

/James O Hansen/Primary Examiner, Art Unit 3637